Citation Nr: 0401393	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-02 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1976 to 
February 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This case is not yet ready for appellate review.  In his June 
2002 claim the appellant stated that he had been treated by 
VA for hepatitis C and diabetes since July 2001.  Records for 
treatment of the appellant from July 2002 to September 2002; 
however, records of treatment of the appellant from the VA 
outpatient clinic in Baton Rouge, Louisiana, for the period 
from July 2001 to July 2002 and September 2002 to the present 
have not been obtained.  The appellant's VA medical records 
must be obtained.  These records are considered part of the 
record on appeal because they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 
see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO should obtain VA records of 
treatment of the appellant for diabetes 
mellitus and hepatitis C at the VA 
outpatient clinic in Baton Rouge, 
Louisiana, for the period from July 2001 
to July 2002 and September 2002 to the 
present.  All records maintained are to 
be requested, to include those maintained 
in paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  The RO should 
associate all records and responses with 
the claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


